Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE FIRST QUARTER 2011 Revenues of $40.4 million (+15% YoY) and Record EPS of $0.31 (+35% YoY) AZOUR, Israel – May 17, 2011 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the first quarter ended March 31, 2011. Highlights of the First quarter · A 40 thousand year-over-year increase in net subscribers to a record of 615 thousand as of March 31, 2011; · Gross margin at 49.3% and operating margin at 21.8%; · EBITDA of $13.4 million or 33.1% of revenues; · Generated $10.1 million in operating cash flow; ended the quarter with $66.1 million in net cash (including marketable securities and deposits for short and long term); First quarter 2011 Results Revenues for the first quarter of 2011 reached $40.4 million, representing 15% growth over revenues of $35.0 million in the first quarter of 2010. 75% of revenues were from location based service subscription fees and 25% from product revenues. Revenues from subscription fees grew by 16% over the same period last year. The increase in subscription fees was mainly due to the increase in the subscriber base, which grew to 615,000 as of March 31, 2011, as compared with 575,000 at the end of March 31, 2010. Product revenues grew 15% compared with the same period last year. This increase was driven primarily by the increased sales of products in Israel. Gross profit for the first quarter of 2011 was $19.9 million (49.3% of revenues), an increase of 22% compared with $17.2 million (49.1% of revenues) in the first quarter of last year. The increase is mainly due to the relative higher proportion of subscription fees in the revenue mix in the quarter. Operating profit for the first quarter of 2011 was $8.8 million (21.8% of revenues), an increase of 21% compared with an operating profit of $7.3 million (20.8% of revenues) in the first quarter of 2010. EBITDA for the quarter was $13.4 million (33.1% of revenues), an increase of 22% compared to an EBITDA of $10.9 million (31.2% of revenues) in the first quarter of 2010. Financial income in the first quarter of 2011 was $0.2 million compared with a financial expense of $0.1 million in the first quarter of 2010. Net profit was US$6.5 million in the first quarter of 2011 (16.0% of revenues), compared with a net profit of US$4.8 million (13.7% of revenues), as reported in the first quarter of 2010. Fully diluted EPS in the first quarter of 2011 was US$0.31, compared with fully diluted EPS of US$0.23 in the first quarter of 2010. Cash flow from operations during the quarter was $10.1 million. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES As of March 31, 2011, the Company had net cash, including marketable securities and deposits for short and long term, of $66.1 million or $3.15 per share. This is compared with US$60.9 million or $2.90 per share as at December 31, 2010. Eyal Sheratzky, Co-CEO of Ituran said, “The first quarter is a good start to 2011 and our results of the quarter are a strong demonstration of the operating leverage which is inherent to our business. We continued to grow our subscriber base in all our regions. We continue to expect to show double-digit revenue growth in 2011 over 2010.” Conference Call Information The Company will also be hosting a conference call later today, May 17, 2011 at 9am ET. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0644 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 615,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 3 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Interim Financial Statements As of March 31, 2011 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Interim Financial Statements As of March 31, 2011 Table of Contents Page Consolidated InterimFinancial Statements: Balance Sheets 2 – 3 Statements of Income 4 Statements of Cash Flows 5 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIMBALANCE SHEETS US dollars March 31, December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow Investments in trading marketable securities Accounts receivable (net of allowance for doubtful accounts) Other current assets Inventories Long-term investments and other assets Deposit in escrow Investments in affiliated company Investments in other companies 86 86 Other assets Loan to former employee Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets - 2 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM BALANCE SHEETS March 31, December 31, (in thousands) Current liabilities Credit from banking institutions 91 98 Accounts payable Deferred revenues Other current liabilities Long-term liabilities Long term loans Liability for employee rights upon retirement Provision for contingencies Deferred revenues Deferred income taxes Capital Notes Equity Stockholders' equity Non –controlling interest Total equity Total liabilities and equity - 3 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF INCOME Three months period ended March 31 , (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses, net - 3 Operating income Other expenses - ) Financing income ( expenses ) , net ) Income before taxes on income Income tax ) ) Share in gains of affiliated companies, net - 12 Net income for the period Less: net income attributable to non-controlling interest ) ) Net income attributable to company stockholders Earnings per share attributable to company stockholders: Basic Diluted Weighted average number of shares outstanding (in thousands): Basic Diluted - 4 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS US dollars Three months period ended March 31 , (in thousands) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization and impairment of goodwill Exchange differences on principal of deposit and loans, net Gains in respect oftrading marketable securities ) ) Increase in liability for employee rights upon retirement Share in gains of affiliated companies, net - ) Deferred income taxes ) Capital loses on sale of property and equipment, net - 3 Increase in accounts receivable ) ) Increase in other current assets ) ) Decrease in inventories Increase (decrease)in accounts payable ) Increase in deferred revenues 33 Increase (decrease) in other current liabilities and provision for contingencies ) Net cash provided by operating activities Cash flows from investing activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) ) Capital expenditures ) ) Deposit in escrow - Deposit (5 ) Proceeds from sale of property and equipment 20 Investment in trading marketable securities - ) Sale of trading marketable securities - Net cash provided by investment activities ) ) Cash flows from financing activities Short-term credit from banking institutions, net ) Repayment of long term loans (5 ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Balance of cash and cash equivalents at beginning of period Balance of cash and cash equivalents at end of period - 5 -
